Citation Nr: 9922923	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-28 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than December 3, 
1994, for a grant of service connection for major depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1981 to 
October 1985.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  


FINDINGS OF FACT

1.  In July 1989, the Board denied a claim of entitlement to 
service connection for a psychiatric disorder.  

2.  The veteran reopened his claim on December 7, 1994.  

3.  New and material evidence submitted after December 1994 
included records of treatment at a State hospital in July-
August 1985 and a report of a VA psychiatric examination in 
July 1995.  

4.  Service department personnel and medical records 
submitted after December 1994 were not new and material 
evidence in support of the veteran's claim for service 
connection for major depression.  


CONCLUSION OF LAW

An effective date earlier than December 3, 1994, for a grant 
of service connection for major depression is not warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.400 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the Board of Veterans' Appeals in July 1989 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  The veteran reopened 
his claim in December 1994 and submitted additional evidence.  
A rating decision in October 1995 granted service connection 
for major depression, effective as of the date of claim.  The 
veteran contends that the effective date of the grant of 
service connection for major depression should be December 8, 
1987, the date on which he first asserted a claim for service 
connection for a "nervous condition."  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation, based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (1998).  

The effective date of an award of compensation based on a 
reopened claim will be the date of receipt of claim or the 
date entitlement arose, whichever is later (except in cases 
where an appellant submits additional evidence more than 90 
days after a certification of his appeal to the Board).  
38 C.F.R. § 3.400(r).  

In the veteran's case, the record reveals that, in a 
memorandum dated December 6, 1994, which was received at the 
RO on December 7, 1994, his representative notified VA that 
the veteran wished to claim service connection for 
depression.  The date of the veteran's reopened claim for 
service connection for an acquired psychiatric disorder was 
thus December 7, 1994, and, under 38 C.F.R. § 3.400(r), that 
should be the effective date of the grant of service 
connection for major depression.  (It does not appear from 
the record why the RO assigned an effective date of December 
3, 1994, rather than December 7, 1994.)  

The veteran's representative has argued that an earlier 
effective date may be assigned under the provisions of 
38 C.F.R. § 3.400(q), pertaining to awards based on the 
submission of new and material evidence.  In order to 
consider that argument, it is necessary to set forth certain 
information which was of record at the time of the Board's 
decision in July 1989, which denied service connection, and 
at the time of the rating decision in October 1995, which 
granted service connection.  

In the decision of July 1989, the Board noted that a report 
of the veteran's hospitalization at a private facility in May 
1985 (during the period of time he was on active duty) 
referred to some previous depression, but found no current 
overt symptoms; a psychiatric consultation was recommended 
but not performed.  Also in May 1985, a private psychiatrist 
reported to the veteran's commanding officer that he had seen 
the veteran, who was in a state of progressive psychological 
decompensation.  The private psychiatrist requested that the 
veteran receive an honorable discharge.  He did not report a 
diagnosis.  The veteran's service medical records did not 
contain a diagnosis of an acquired psychiatric disorder.  In 
July 1989, the Board found as a fact that a chronic 
psychiatric disorder had not been objectively demonstrated.  

After the veteran reopened his claim in December 1994, the 
additional evidence included a report of a VA psychiatric 
examination in July 1995, in which the examiner stated that 
there was little doubt that the veteran had a major 
depressive disorder.  

The additional evidence submitted after December 1994 also 
included medical records from a public hospital and records 
from a service department hospital, which reflected 
psychiatric evaluations of the veteran in 1985, while he was 
on active duty.  

Records from Norfolk Regional Center, Norfolk, Nebraska, 
(NRC) showed that the veteran was hospitalized at that 
facility in July and August 1985, and diagnoses included 
atypical depression.  The veteran was transferred from NRC to 
Fitzsimons Army Hospital, Denver, Colorado, where he was an 
inpatient during August and September 1985.  

After an extensive work up by a treatment team at the service 
department hospital, the diagnoses were chronic, severe, 
borderline personality disorder and alcohol abuse.  The 
examining psychiatrist found that, although the veteran 
claimed to be depressed, he was not suffering from clinical 
depression; a diagnosis of a major affective disorder was 
ruled out.  It was noted that:  The veteran had gotten a 
civilian psychiatrist to request that he be given an 
honorable discharge; his parents had requested a 
congressional investigation of why the Army was not 
discharging him; and, while the veteran presented a somber 
appearance in interviews with the examining physician, he 
would then immediately become friendly and start laughing and 
joking with other patients.  

The additional evidence obtained after December 1994 also 
included a copy of the veteran's DD Form 214, which showed 
the reason for his separation from service as personality 
disorder.  (Under 38 C.F.R. § 3.303(c), service connection 
may not be granted for a personality disorder.)  

Upon consideration of this evidence, the Board finds that the 
provisions of 38 C.F.R. § 3.400(a) do not mandate an earlier 
effective date for the grant of service connection for major 
depression.  

38 C.F.R. § 3.400(q)(2), pertaining to new and material 
evidence which consists of service department records, is not 
applicable in the veteran's case, because the records from 
Fitzsimons Army Hospital and the veteran's DD Form 214 were 
not material evidence.  That is so, because those records 
were not probative as to the basis of the prior final denial 
of service connection in July 1989.  The records in question 
did not show the presence in service of an acquired 
psychiatric disorder, for which service connection might be 
granted, but only showed the presence of a personality 
disorder, for which service connection may not be granted.  

38 C.F.R. § 3.400(q)(1)(i) provides that, when there is new 
and material evidence, other than service department records, 
received within an appeal period or prior to an appellate 
decision, the effective date of compensation will be as 
though the former decision had not been rendered.  The 
records of the veteran's treatment at NRC in July and August 
1985, submitted after December 1994, were not received within 
an appeal period or prior to an appellate decision, and, 
therefore, the records from NRC do not serve to establish an 
earlier effective date, under 38 C.F.R. § 3.400(q)(1)(i).  

38 C.F.R. § 3.400(q)(1)(ii) does apply in the veteran's case.  
That regulation provides that, when new and material 
evidence, other than service department records, is received 
after a final disallowance, the effective date of the award 
of compensation will be the date of receipt of a new claim or 
the date entitlement arose, whichever is later.  The NRC 
records from July-August 1985, which were not service 
department records, did constitute new and material evidence 
in support of the veteran's reopened claim for service 
connection for an acquired psychiatric disorder.  Therefore, 
under 38 C.F.R. § 3.400(q)(1)(ii), the effective date of the 
grant of service connection for major depression should be 
the date of the veteran's new claim, December 7, 1994, which 
is the same effective date provided by 38 C.F.R. § 3.400(r).  

The Board concludes that there is no basis in law and fact to 
assign an effective date earlier than December 3, 1994, for a 
grant of service connection for major depression.  38 C.F.R. 
§ 3.400.  The evidence on that issue is not in relative 
equipoise, and the doctrine of benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b).  


ORDER

An effective date earlier than December 3, 1994, for a grant 
of service connection for major depression is denied.  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

